Exhibit 10.39

 

AGREEMENT EXTENDING TERM OF

PHANTOM STOCK AGREEMENT

 

THIS AGREEMENT EXTENDING TERM OF PHANTOM STOCK AGREEMENT (the “Extension
Agreement”) is made and entered into as of the 31st day of December, 2009 by and
between Affinity Group, Inc., a Delaware corporation (“AGI”) and
[                              ] (the “Executive”);

 


WITNESSETH

 

WHEREAS, AGI and Executive are parties to that certain Phantom Stock Agreement
dated as of January 1, 2007 (the “Agreement”); and

 

WHEREAS, AGI wishes to extend the term of the Agreement and Executive is willing
to have the term extended and to continue Executive’s duties with AGI on the
terms set forth in this Extension Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein and other good and valuable consideration, AGI and Executive
hereby agree as follows:

 

1.                                    The term of the Agreement shall be
extended and shall continue until such time as AGI and the Executive have
entered into an amended agreement or a replacement agreement on terms that are
mutually acceptable to AGI and the Executive.

 

2.                                    This Extension Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original
without the production of the others, but all of which together shall constitute
one and the same instrument.

 

3.                                    This Extension Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and may not be varied, modified or amended except by a writing signed by the
parties to be charged.  The making, execution and delivery of this Extension
Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements of the other except those herein expressed.

 

4.                                    Except as otherwise specifically modified
or amended hereby, all of the terms of the Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the individual party has hereunto set his hand and the
corporate party has caused these presents to be executed by a proper officer
thereunto duly authorized all as of the day and year first above written.

 

 

AFFINITY GROUP, INC.

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

[“Executive”]

 

 

125

--------------------------------------------------------------------------------